United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Purvis, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2338
Issued: August 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant, through her representative, filed a timely appeal from a
July 22, 2009 decision of the Office of Workers’ Compensation Programs denying her
recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established a recurrence of disability beginning April 16,
2008 causally related to her accepted March 21, 2007 employment injury.

FACTUAL HISTORY
On March 21, 2007 appellant, then a 45-year-old receiving/dispatch clerk, injured her
right knee when she stepped out of a traveling trailer.1 She did not stop work following the
injury.2 The Office accepted the claim for right knee lateral collateral ligament strain.
On April 6, 2007 Dr. Bruce M. McCarthy, a treating Board-certified orthopedic surgeon,
released appellant to limited duty with no climbing and no squatting. On November 26, 2007 he
diagnosed back pain, checked that appellant was disabled from working and recommended a
lumbar magnetic resonance imaging (MRI) scan.
In a December 5, 2007 work status report, Dr. McCarthy recommended an L5 MRI scan
be performed to determine when appellant could be released to work.
On December 13, 2007 appellant filed wage-loss compensation claims for the period
November 26 to December 22, 2007.
On January 21, 2008 Dr. Keith P. Melancon, a treating Board-certified orthopedic
surgeon, related that appellant was seen for complaints of pain in her right hip, right upper leg
and lower back. Appellant stated that she had no problems with her right leg until her 2007
employment injury. Dr. Melancon noted that on February 11, 2008 that appellant was seen for
pain in her right hip, knee and her lumbar problem. He reported that her right knee pain was
improving while her lumbar problem was worsening.
Appellant submitted claims for wage-loss compensation for the period September 4 to 5
and December 23, 2007 to March 1, 2008.
Dr. Melancon, in March 26, 2008 progress notes, reported that appellant was seen for
right knee and lumbar back pain. A review of an MRI scan revealed an L4-5 disc bulge which
Dr. Melancon related “coincides with the mechanism injury that she states happened when she
fell.”
Appellant’s employment was terminated on April 16, 2008 as her services were no longer
required. The Office noted that accommodation was not an issue.

1

The Office assigned claim number xxxxxx332. On June 22, 2008 it combined claim number xxxxxx089 with
claim number xxxxxx332, with the latter claim number as the master file. The Office noted that these claims were
duplicate claims. Claim number xxxxxx089 was based on a traumatic injury claim while claim number xxxxxx632
was based on a recurrence claim form.
2

Appellant filed a time analysis form (CA-7a) and claim for wage-loss compensation (Form CA-7) for the period
July 2 to August 3, 2007 for physical therapy treatment. The record contains no evidence that the Office authorized
physical therapy for appellant’s employment injury. On January 29, 2008 the Office informed appellant that it could
not process her claim for wage-loss compensation for the period July 2 to August 3, 2007 as her time analysis form
listed no leave without pay for the period claimed, but only indicated that the hours worked and leave used. Thus,
the Office noted that there was no compensable wage-loss compensation for the period claimed. Appellant was
advised that for routine medical appointments no more than four hours of wage-loss compensation is authorized.
The Office paid appellant wage-loss compensation for four hours on September 5, 2007 for a medical appointment.

2

In an April 16, 2008 decision, the Office denied acceptance of appellant’s claim for an
L4-5 disc bulge. It also denied her claim for wage-loss compensation for the period
November 26, 2007 to March 1, 2008 due to her lumbar condition.
On April 30, 2008 the Office received a March 26, 2008 work status report from
Dr. Melancon releasing appellant to work with restrictions. Dr. Melancon advised that appellant
was only capable of working a sit down job.
On June 9, 2008 Dr. Melancon noted that appellant was seen for lumbar back pain. He
related that significant improvement had been made with her lumbar condition. Dr. Melancon
noted that appellant was able to return to work, but had been fired.
On September 2, 2008 the Office received progress notes dated April 6, September 5 and
November 26, 2007 from Dr. McCarthy, who diagnosed a probable right torn medial meniscus in
an April 6, 2007 report and noted that she was developing more back complaints than knee
complaints in his November 26, 2007 report.
On October 27, 2008 Dr. Melancon noted that appellant was seen for lumbar and right
knee pain. He diagnosed left L5 radiculopathy and noted that appellant’s right knee was
bothering her more. Dr. Melancon recommended an MRI scan to determine whether she had a
meniscal tear.
On December 2, 2008 Dr. Melancon noted that appellant was seen for right knee pain and
that she was complaining of left knee problems. He diagnosed bilateral patellar chondromalacia
and intraligamentous ganglion, which he attributed to the March 21, 2007 employment injury.
On February 10, 2009 Dr. Melancon reported that treating appellant for right patellar
chondromalacia. He diagnosed patellar chondromalacia and intraligamentous ganglion, which
he attributed to her employment injury. On February 10, 2009 Dr. Melancon diagnosed bilateral
post-traumatic knee arthritis. On February 18, 2009 he indicated that appellant was seen for her
bilateral knee pain.
In an April 23, 2009 decision, the Office denied appellant’s request to accept her claim
for bilateral patellar chondromalacia, intraligamentous ganglion and bilateral knee post-traumatic
arthritis.3
On April 27, 2009 appellant filed a claim for wage-loss compensation for the period
April 16, 2008 to May 1, 2009.
In a May 26, 2009 letter, the Office noted receipt of appellant’s claim for wage-loss
compensation beginning April 16, 2008. It informed her that the evidence of record was
insufficient to establish disability and advised her to submit additional evidence. Appellant was
given 30 days to submit the requested information.

3

Appellant did not appeal the denial of expansion of her claim. Thus, the Board has not addressed it on this
appeal. See 20 C.F.R. § 501.3.

3

In a May 13, 2009 report, Dr. Melancon noted that appellant sustained an employment
injury which caused post-traumatic chondromalacia. He attributed appellant’s fall on her right
knee as the cause of post-traumatic right knee chondromalacia. Dr. Melancon stated that “posttraumatic chondromalacia is a condition that occurs when a compressive force is applied to two
articular surfaces, resulting in degeneration of the cartilage.”
In a decision dated July 22, 2009, the Office denied appellant’s claim for disability
beginning on April 16, 2008.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4
Office procedures state that a recurrence of disability includes a work stoppage caused by
a spontaneous material change, demonstrated by objective findings, in the medical condition that
resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It does not, include a condition that results from
a new injury, even if it involves the same part of the body previously injured.5
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.6 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between his recurrence of disability and his employment injury.7 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.8 Moreover, Drs. Melancon and McCarthy conclusion must be
supported by sound medical reasoning.9
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.10 In this regard, medical evidence
4

20 C.F.R. § 10.5(x); see S.F., 59 ECAB ___ (Docket No. 07-2287, issued May 16, 2008).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).

6

Kenneth R. Love, 50 ECAB 193, 199 (1998).

7

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993)

8

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); Ricky S. Storms, 52 ECAB 349 (2001); see
also 20 C.F.R. § 10.104(a) (b).
9

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

10

See Ricky S. Storms, supra note 8; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).

4

of bridging symptoms between the recurrence and the accepted injury must support
Dr. Melancon and Dr. McCarthy’s conclusion of a causal relationship.11 While the opinion of a
physician supporting causal relationship need not be one of absolute medical certainty, the
opinion must not be speculative or equivocal. The opinion should be expressed in terms of a
reasonable degree of medical certainty.12
ANALYSIS
The Office accepted the March 21, 2007 employment injury for a right knee lateral
collateral ligament strain. The employing establishment terminated appellant effective April 16,
2008 and she filed a claim for compensation beginning that date. The issue is whether her
disability commencing April 16, 2008 is causally related to her accepted knee injury.
In support of her claim, appellant submitted medical reports from Drs. Melancon and
McCarthy. The medical records from Drs. Melancon and McCarthy dated April 6 to
December 5, 2007 predate her claim for a recurrence of disability on April 16, 2008.
Dr. McCarthy released appellant to limited duty on April 6, 2007, he provided no opinion as to
whether the work restrictions were related to her accepted right knee injury. On November 26,
2007 Dr. Carthy determined appellant was disabled for work as a result of a lumbar condition
noting an L4-5 disc bulge. The Board notes that appellant’s claim accepted for any lumbar
condition related to the accepted incident. As Dr. McCarthy’s reports do not address the issue of
whether her recurrence of disability on April 16, 2008 was due to her accepted knee condition,
they are insufficient to establish appellant’s recurrence claim.13
From January 21, 2008 to May 28, 2009 Dr. Melancon treated appellant for hip, bilateral
knee and lumbar back conditions. He first diagnosed an L4-5 disc bulge on March 26, 2008 and
in a work status report that date indicated that she was capable of performing sedentary work. In
subsequent reports, Dr. Melancon diagnosed bilateral post-traumatic knee arthritis and patellar
chondromalacia and intraligamentous ganglion which he attributed to the employment injury.
While he provided diagnoses of L4-5 disc bulge, bilateral post-traumatic knee arthritis, bilateral
patellar chondromalacia and intraligamentous ganglion, these conditions have not been accepted
by the Office.14 Dr. Melancon did not provide sufficient explanation addressing how these
conditions were caused by the accepted injury or arose as the accepted incident. Moreover he
did not adequately explain any disability concerning April 16, 2008 or how it related to the

11

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986)
12

See Ricky S. Storms, supra note 8; Morris Scanlon, 11 ECAB 384 (1960).

13

Michael E. Smith, 50 ECAB 313 (1999).

14

Charles W. Downey, 54 ECAB 421 (2003); Alice J. Tysinger, 51 ECAB 638 (2000) (for conditions not
accepted by the Office as being employment related, it is the employee’s burden to provide rationalized medical
evidence sufficient to establish causal relation, not the Office’s burden to disprove such relationship).

5

accepted right knee sprain. The Board has held that opinions unsupported by rationale are of
diminished probative value.15
Appellant has failed to establish by the weight of the reliable, probative and substantial
evidence, that she was disabled as of April 16, 2008 due to her accepted right knee lateral
collateral ligament strain.
CONCLUSION
The Board finds that appellant has not established that her recurrence of disability on and
after April 16, 2008 is causally related to her accepted March 21, 2007 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2009 is affirmed.
Issued: August 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009); Roma A. Mortenson-Kindschi, 57 ECAB
418 (2006).

6

